Mr Justice Figueras
delivered the opinion of the court.
*165Evaristo Camacho, Bautista Bonhome, Marcelino Sánchez, and Tiburcio Sánchez, were charged in the District Court of Manatí with the crime of disturbing the public peace, and the defendants took an appeal from the judgment of conviction of the said municipal court, upon said charge, to- the District Court of Arecibo, where a new trial was held on November 25, 1908, and they were found guilty of the crime charged, said court sentencing each of the defendants to pay a fine of $100 or be imprisoned for 90 days, and each to pay one-quarter of the costs. An appeal was taken to this Supreme Court and the hearing, at which the fiscal made an argument, having been had, we have examined the transcript of the record, which does not contain a bill of exceptions or statement of facts, nor does any error whatsoever appear to have been committed which would warrant the reversal of the judgment rendered; for which reason we are of the opinion that it should be affirmed, with the costs of the appeal against the appellants.

Affirmed.

Acting Chief Justice Hernández and Justices MacLeary and Wolf concurred.